internal_revenue_service number release date index number ----------------- ----------------------------------------------------- ------------------------------------------- -------------------------------- department of the treasury washington dc person to contact ------------------ id no ------------- telephone number --------------------- refer reply to cc fip b01 plr-123109-11 date date legend taxpayer state a b c d index sponsor dear ------------- ------------------------------------------------------ ------------------------------------------ ------------- ---- ---- ---- ---- ------------------------------------------------------ ---------------------------- this responds to the letter dated date taxpayer requests that the internal_revenue_service rule that a transaction as described below will be treated as a real_estate asset under sec_856 and sec_856 of the internal_revenue_code_of_1986 as amended the code additionally taxpayer requests a ruling that gross_income realized by taxpayer from payments made under a transaction will generate income that is treated as gain from the sale_or_other_disposition of real_property including interests_in_real_property and interests in mortgages on real_property plr-123109-11 which is not property described in sec_1221 within the meaning of sec_856 facts taxpayer is a limited_partnership organized in state and is classified as a partnership for federal_income_tax purposes taxpayer reports its income under the accrual_method of accounting and its tax_year ends december taxpayer and sponsor intend to engage in a roll-up transaction whereby a corporation or trust newco will be formed that will elect and qualify as a real_estate_investment_trust reit for federal_income_tax purposes taxpayer will serve as the operating partnership and will originate and own transactions which will be the only assets it owns other than property specifically permitted under sec_856 taxpayer invests in the potential long-term growth of residential real_estate through transactions taxpayer is capitalized through capital contributions from investors and such capital contributions are used to fund and originate transactions taxpayer offers the transaction to residential property owners homeowners between the ages of a and b transactions are designed as an alternative to traditional mortgage loans under a transaction participating homeowners are paid an upfront payment upfront payment and in exchange grant to taxpayer the right the participation right to participate in the future growth in the value of the underlying property property taxpayer is unable to definitively determine the full income effect of the transaction until a future event trigger event the transaction begins with the submission of an application by an interested homeowner upon receipt of an application taxpayer performs a review and underwrites the proposed transaction based upon factors such as the value of the property initial property value existing mortgage loans on the property location and other underwriting criteria taxpayer either approves or declines the transaction because a transaction is an asset-based transaction the underwriting process is keenly focused on the value of the property if the application is approved taxpayer issues a proposed offer sheet that lists the upfront payment available to the homeowner upfront payment amounts are a percentage of the initial property value each upfront payment has a corresponding appreciation participation rate appreciation participation rate is the rate at which taxpayer and the homeowner participate in the appreciation if any of the property appreciation participation rates range in value depending on the upfront payment paid to the homeowner homeowners select the upfront payment they desire as well as the corresponding appreciation participation rate they are comfortable providing to taxpayer the amount_paid to a homeowner for an upfront payment is not required to be repaid except in the event a trigger event terminates a transaction within d years plr-123109-11 trigger events under the transaction are i an uncured breach by the homeowner of the participation right agreement eg default on the primary mortgage loan or failure to maintain insurance or pay utilities taxes etc ii the sale transfer of the property including a transfer that results from the death of the homeowner or iii c years from the origination of the participation right or sooner based upon states’ rules against perpetuity laws upon a trigger event taxpayer is entitled to exercise its rights under the participation right agreement and receive a cash settlement amount of i the early termination charge as defined below if the participation right agreement is terminated by a trigger event within the first d years or ii its share of appreciation if any based upon the appreciation participate rate the settlement amount transactions are intended to be long-term transactions it is anticipated the majority of the transactions will mature or become exercisable at a period of greater than d years in the event a trigger event terminates a transaction within the first d years from its origination an early termination charge applies under a transaction the early termination charge equals the greater of i the amount_paid by taxpayer to originate the participation right which equals the upfront payment plus its origination cost collectively the participation right cost plus interest on the participation right cost at an annual compounding rate of d percent or ii taxpayer’s share of appreciation at the time of termination appreciation under a transaction is measured by the index that covers the metropolitan area in which the property is located at the time the transaction is originated the value of the index is used as the beginning index value at the end of the transaction the value of the index at that time establishes the ending index value if the ending index value is greater than the beginning index value the percentage increase is used to calculate the appreciation of the property the index is used to measure appreciation as opposed to an appraisal due to efficiency transparency and fairness concerns using the index for example prevents a potential dispute concerning accuracy and the added expense of additional back-end appraisals in addition in the event the homeowner improves the property and the improvement results in an increase in value to the property taxpayer is entitled to only the amount owed as determined by the index regardless of the increased value from the improvements finally the index adds an element of objectivity and transparency for the homeowner participating in a transaction transactions are secured_by a performance mortgage or performance deed_of_trust depending on state requirements recorded against the subject property’s title additionally taxpayer records a memorandum of option on the property’s title to provide public notice of an interest in the property each performance mortgage is a lien against the property and taxpayer is the mortgagee with all rights and privileges plr-123109-11 under the mortgage the performance mortgage is intended to secure the homeowner’s performance under the transaction no stated sum certain is listed in the performance mortgage due to the uncertainty of the transaction as described above taxpayer makes an upfront payment to a homeowner and in exchange receives the right to share in the potential future appreciation of the property taxpayer records a performance mortgage against the property to secure and provide notice of its interest in the property at the end of the transaction taxpayer is entitled to either i the early termination charge if applicable or ii its share of appreciation if any which is gain from the sale or disposition of the property secured_by the mortgage appreciation is calculated using the index described above if the transaction ends after d years from the date of its origination and there is no appreciation taxpayer is not entitled to any payment in this case the homeowner keeps the upfront payment and taxpayer suffers a loss on its investment in the property law and analysis sec_856 of the code defines the term real_estate_assets in part to mean real_property including interests_in_real_property and interests in mortgages on real_property and shares or transferable certificates of beneficial_interest in other reits sec_856 provides that the term interests_in_real_property includes fee ownership and co-ownership of land or improvements thereon leaseholds of land or improvements thereon options to acquire land or improvements thereon and options to acquire leaseholds of land or improvements thereon but does not include mineral oil or gas royalty interests sec_856 provides that to qualify as a reit for any taxable_year under part ii of subchapter_m an entity must derive at least percent of its gross_income excluding gross_income from prohibited_transactions from sources listed in sec_856 which also includes gain from the sale_or_other_disposition of real_property including interests_in_real_property and interests in mortgages on real_property which is not property described in sec_1221 sec_1_856-3 of the income_tax regulations the regulations provides that the term real_estate_assets means real_property interests in mortgages on real_property including interests in mortgages on leaseholds of land or other improvements thereon and shares in other qualified reits sec_1_856-3 provides that interests_in_real_property includes fee ownership and co-ownership of land or improvements thereon leaseholds of land or improvements thereon options to acquire land or improvements thereon and options to acquire leaseholds of land or improvements thereon plr-123109-11 under sec_1_856-3 of the regulations a reit that is a partner in a partnership is deemed to own its proportionate share of each of the assets of the partnership and to be entitled to the income of the partnership attributable to that share for purposes of sec_856 the interest of a partner in the partnership's assets is determined in accordance with the partner's capital interest in the partnership the character of the various assets in the hands of the partnership and items of gross_income of the partnership retain the same character in the hands of the partners for all purposes of sec_856 in the instant case the transaction is secured_by a performance mortgage or performance deed_of_trust recorded against the subject property’s title as described above each performance mortgage is a lien against the property with all rights and privileges under the mortgage the transaction arises through an agreement between taxpayer and homeowner with respect to real_property in addition to authorizing the transaction the homeowner enters into the participation right agreement and a performance mortgage or performance deed_of_trust for the benefit of taxpayer in exchange for the upfront payment the participation right agreement and performance mortgage or performance deed_of_trust attach an interest on the real_property securing the participation right accordingly a transaction is secured_by an interest in the underlying real_property to the extent a transaction is fully secured_by real_property it qualifies as a real_estate asset within the meaning of sec_856 and sec_856 in addition when a transaction is terminated and the taxpayer receives an early termination charge or its share of appreciation of the property if any such amount is gain from the sale_or_other_disposition of real_property including interests_in_real_property and interests in mortgages on real_property which is not property described in sec_1221 within the meaning of sec_856 conclusion based on the facts as represented by taxpayer we rule that to the extent a transaction is fully secured_by real_property it qualifies as a real_estate asset within the meaning of sec_856 and sec_856 in addition we rule that gross_income realized by taxpayer under a transaction constitutes gain from the sale_or_other_disposition of real_property including interests_in_real_property and interests in mortgages on real_property which is not property described in sec_1221 within the meaning of sec_856 except as specifically ruled upon above no opinion is expressed concerning any federal_income_tax consequences relating to the facts herein under any other provision of the code specifically we do not rule whether newco otherwise will qualify as a reit under part ii of subchapter_m of chapter of the code plr-123109-11 this ruling is directed only to the taxpayer requesting it taxpayer and newco should attach a copy of this ruling to each tax_return to which it applies sec_6110 of the code provides that it may not be used or cited as precedent sincerely thomas m preston thomas m preston senior counsel branch financial institutions products
